Citation Nr: 1612666	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-36 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and mother




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1984.  The appellant is the Veteran's daughter who seeks educational benefits as an eligible person under 38 U.S.C.A. § 3501.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 administrative decision of the Education Office at the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Buffalo, New York.  

In February 2010, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This matter was previously before the Board in February 2010, April 2012, June 2014, and November 2015, at which times the Board remanded the appeal for additional development.


FINDING OF FACT

The Veteran did not die of a service-connected disability, and a permanent and total disability was not in existence at the date of his death.


CONCLUSION OF LAW

The criteria for basic eligibility to educational assistance benefits under Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law). 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the appellant meets the basic eligibility requirements for educational assistance benefits, and the VCAA does not apply.

II.  Basic Eligibility for Chapter 35 Benefits

Chapter 35 of title 38 of the U.S. Code provides educational assistance to "eligible persons," including "children whose education would otherwise be impeded or interrupted by reason of disability or death of a parent from a disease or injury incurred or aggravated in the Armed Forces."  38 U.S.C.A. § 3500.  

For purposes of Dependents' Education Assistance (DEA) benefits under Chapters 35 and 36, the term "eligible person" is defined to include a "child of a person who, as a result of qualifying service[, either] (i) died of a service-connected disability; or (ii) has a total disability permanent in nature resulting from a service-connected disability, or who died while a disability so evaluated was in existence."  
38 U.S.C.A. § 3501(A)(1)(a) (West 2014); see also 38 C.F.R. §§ 3.807, 21.3021 (2015).

In this case, the appellant argues that because her father served his country during the Vietnam War, she should be entitled to educational assistance benefits.  She explained, "I just feel that since he, he helped with the war[,] I should just at least be entitled to benefits for education."  Board Hearing Transcript (Tr.) at p. 4.  Her mother also testified that her father would have wanted to have a good education, and felt "that's the least they can do is help her with her eduction because he . . . fought for the United States . . . at least they can help her with her eduction."   Id. at p. 3).  

During the hearing, the undersigned explained the legal criteria for eligibility set forth in 38 U.S.C.A. § 3501(A)(1)(a) for basic eligibility.  Id. at p.6-7 (describing the basic statutory requirement that, to establish the appellant as an eligible person, it must be established that either her father either died from a service-connected disability or had a total disability permanent in nature resulting from a service-connected disability).  In response, the appellant raised a new claim asserting that her previous claim for entitlement to service connection for the cause of the Veteran's death may have been improperly denied because, in August 2010, the Secretary expanded the list of diseases subject to that presumption, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See Tr. at p. 5 ("What I would ask directly to the Board is that they reopen the claim for service connection for cause of death for the Veteran based upon the liberalizing law and the addition of ischemic heart disease as a presumptive condition and/or the testimony provided here today.); see also 75 Fed. Reg. 53, 202 (August 31, 2010) (amending 38 C.F.R. § 3.309(e)).  

In response, the Board, in December 2010, remanded the appeal so that the RO may first adjudicate the intertwined-but separately adjudicable-issue concerning her "request to reopen her previously-denied claim for entitlement to service connection for the cause of the Veteran's death."  December 2010 Board remand.  The RO denied her claim relating to the cause of the Veteran's death, and the appellant filed a timely notice of disagreement.  As a result, in April 2012, another Board remand was issued to "[f] urnish the appellant a statement of the case on her claim whether a de novo review is warranted for service connection for the cause of the Veteran's death based on a liberalizing regulation or in the alternative whether new and material evidence was received to reopen the claim of service connection for the cause of the Veteran's death."  April 2012 Board remand.  In June 2014, the Board remanded for additional development to ascertain whether the appellant ever perfected a timely appeal with regard to the cause-of-death claim and, ultimately, in a November 2015 decision, issued a decision that concluded that the "appellant's substantive appeal for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death, was not timely."  November 2014 Board decision.  Accordingly, the Board dismissed her cause-of-death claim for lack of jurisdiction.  See id.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  In this case, given the above procedural history, by virtue of the November 2015 Board decision, the Board does not have jurisdiction over the merits of the appellant's cause-of-death claim.  Rather, the Board's November 2015 decision dismissing the appeal with regard to this separate legal issue is final, as it appears that the appellant did not appeal the Board's decision to the U.S. Court of Appeals for Veterans Claims.  [The Board parenthetically notes that, for a decision issued on November 12, 2015, the 120-day appeal time period would have expired on March 11, 2016].  Accordingly, the Board's lack of jurisdiction over any cause-of-death claim is the "law of the case."  See also Hazan v. Gober, 10 Vet. App. 511, 521 (1997) (describing the law of the case doctrine).

With this background in mind, the application of the undisputed facts of the case to the law is straight-forward.  Because the evidence does not show that the Veteran died of a service-connected disability, and a permanent and total disability was not in existence during his lifetime, the appellant does not meet the basic eligibility requirements for entitlement to educational assistance benefits under Chapter 35 as a matter of law pursuant to 38 U.S.C.A. § 3501(a)(1)(A).  In her hearing testimony, it was expressly acknowledged by the appellant that a service-related death or a temporary and permanent disability during the Veteran's lifetime was not established.  See, e.g. Tr. at p. 6-7 ("The Veteran [] did not have a permanent and total . . . [and s]ervice-connect[ion] for the cause of death was denied.").  

The Board notes that appellant essentially appears to be raising an argument couched in equity, in that it is unfair to deny her educational assistance benefits when her father sacrificed much for his country by serving during the Vietnam War.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For the reasons set forth above, the claim must be denied.







(CONTINUED ON THE NEXT PAGE)
ORDER

Basic eligibility for educational assistance benefits under Chapter 35 is denied.

 

____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


